DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant's election with traverse of Species AA (Figs 2B-2C) and BB (Figs 2D-2E), and Species AAAA (Fig 4B) and BBBB (Fig 4C) in the reply filed on 01/14/2022 is acknowledged.  The traversal is on the grounds that the embodiments shown in the above-identified figures illustrate a continuous process are not mutually exclusive species. This is found persuasive, and the above-identified species are re-joined. Thus, the Applicant’s election is being treated as Group I, Species A, Species AA+BB, Species AAA, and Species AAAA-BBBB including claims 1-8.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 08/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 4,411,640) in view of Cieslikowski (US 2009/0145449 A1).

Regarding claim 1, Hall discloses a system (See Fig 1) comprising:
at least one dispenser (See Fig 1, #12 illustrating a rod fed from a dispenser) configured to dispense a segment (#13) on a first conveying path (#14); and
a spacing drum (#15) configured to receive a number of the plurality of segments (#13) per revolution of the drum and configured to release the number of segments on a second conveying path at a segment-release spacing and a segment-release speed along the conveying path (See col 6, lines 3-16, "...The drum 36 includes a flight 37 which has turns disposed at predetermined spacings to engage the rear end of each plug 13 to push the plugs 13 onto the conveyor 16 at precise spacings from each other. To this end, the drum 35 cooperates with a narrowed section 38 of the trough which begins at an intermediate part of the trough and engages the sides of the filter plugs 13 in order to slow the movement of the plugs 13 prior to entry onto the conveyor 16. Due to the deceleration of the plugs 13, the plugs 13 are caused to move positively against the flight 37 of the drum 36 so that a precise spacing of the plugs 13 relative to each other is assured on the conveyor 16...").
	Hall does not specifically teach that the dispenser dispenses a plurality of segments, or that the number of the plurality of segments being at least three and the number of segments released by the spacing drum forming a filter element.
(See Figs 14-16 illustrating that a plurality of dispensers {#1', #1'', #1''', #1''''} supply a plurality of segments {#A, #B, #C, #D} onto a conveying path {#4}. See further ¶ [0040] - [0043]),
the number of the plurality of segments being at least three and the number of segments released by the spacing drum forming a filter element (See Fig 15 illustrating that there are at least three segments {#A, #B, #C, #D} released onto the conveying path {#4}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to incorporate the teachings of Cieslikowski to include a plurality of dispensers to dispense a plurality (at least three) segments of a filter with the motivation of creating a multi-segmented filter in a high-throughput device line, as described by Cieslikowski in ¶ [0043].

Regarding claim 2, Hall further discloses a single wrapper (#18) configured to perform a single wrapping of the filter element (See col 5, lines 9-15 & col 6, lines 28-47).

Regarding claim 3, Hall further discloses wherein the single wrapper is a garniture (See Fig 1, #19. See further Fig 4. See further col 6, lines 28-47).

Regarding claim 4, Hall further discloses wherein the spacing drum includes radial flight profile (#37) including continuous arcs extending from a first side of the spacing drum to a second side of the spacing drum (See Fig 1, #37 illustrating the flight profile consisting of arcs extending from a first side of the drum to the second side of the drum {#15}. See further col 6, lines 3-7, "...The drum 36 includes a flight 37 which has turns disposed at predetermined spacings to engage the rear end of each plug 13 to push the plugs 13 onto the conveyor 16 at precise spacings from each other...").

Regarding claim 5, Hall further discloses wherein the continuous arcs transition the number of segments from the first side of the spacing drum to the second side of the spacing drum by pushing the segments as the segments travel from the first side of the spacing drum to the second side of the spacing drum (See col 6, lines 3-16, "...The drum 36 includes a flight 37 which has turns disposed at predetermined spacings to engage the rear end of each plug 13 to push the plugs 13 onto the conveyor 16 at precise spacings from each other. To this end, the drum 35 cooperates with a narrowed section 38 of the trough which begins at an intermediate part of the trough and engages the sides of the filter plugs 13 in order to slow the movement of the plugs 13 prior to entry onto the conveyor 16. Due to the deceleration of the plugs 13, the plugs 13 are caused to move positively against the flight 37 of the drum 36 so that a precise spacing of the plugs 13 relative to each other is assured on the conveyor 16...").

Regarding claim 6, Hall further discloses wherein the first conveying path (Fig 1, #14) and the second conveying path (Fig 1, #16) form a single conveying belt (See Fig 1 illustrating a singular conveying path {upstream to downstream}).

Regarding claim 7, Hall further discloses wherein a speed of the first conveying path is the same as a speed of the second conveying path (See Fig 1 illustrating that the two conveying paths {#14/#16} cooperate to transfer the segments {#13} downstream).

Regarding claim 8, Hall further discloses wherein the segments are segments of a filter (See col 4, lines 58-65 - "Referring to FIG. 1, the apparatus 10 for producing cigarette filter tip assemblies having multi-sectional construction includes a cutting means 11 for cutting a delivered rod 12 of entrainment-type filter material into disparate plugs 13, a conveyor 14 for receiving and conveying the cut plugs, means 15 for spacing the plugs 13 on the conveyor 14 relative to each other at predetermined spacings and a second conveyor 16.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731